Citation Nr: 1007724	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-34 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include as a result of exposure to herbicides.

2.  Entitlement to service connection for a bone marrow 
condition, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for a respiratory 
condition, to include as a result of exposure to herbicides.

5.  Entitlement to service connection for a liver condition, 
to include as a result of exposure to herbicides.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1955 to February 1975.  In addition to other 
awards and decorations, the Veteran is in receipt of the 
Bronze Star Medal with second Oak Leaf Cluster, Army 
Commendation Medal with second Oak Leaf Cluster, Vietnam 
Service Medal with seven campaign stars, and the Vietnam 
Cross of Gallantry with Palm device.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 2006 and 
March 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee which denied 
entitlement to the benefits currently sought on appeal.

The Veteran was scheduled for a Travel Board hearing before 
the Board in July 2009, however he failed to appear.  Under 
the applicable regulation, if an appellant fails to appear 
for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2009).  Due to a change of address 
submitted near the time of the June 2009 hearing notification 
letter, the Board was unsure as to whether the Veteran had 
received adequate advance notice of the scheduled hearing.  
As such, the Veteran's accredited service representative was 
asked to clarify whether the Veteran continued to desire a 
hearing on the current claims.  The Veteran indicated that he 
wished to proceed without a personal hearing.  Informal 
hearing presentation, February 2010.  Accordingly, this 
Veteran's request for a hearing is considered withdrawn.

The Board additionally notes that during the course of the 
present appeal the Veteran has submitted private medical 
evidence regarding hearing loss and tinnitus, as well as lay 
evidence regarding in-service noise exposure.  In 
correspondence dated in March 2009, the RO contacted the 
Veteran to clarify if it was his intent to file a claim for 
compensation regarding these conditions.  No response from 
the Veteran is of record.  If the Veteran wishes to pursue a 
claim for service connection for hearing loss and tinnitus, 
he is encouraged to notify his accredited service 
representative or his local VA office.  


FINDING OF FACT

Current diagnoses of skin, bone marrow, peripheral 
neuropathy, respiratory or liver disabilities are not of 
record.


CONCLUSIONS OF LAW

1.  A skin condition was not incurred or aggravated in the 
Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A bone marrow condition was not incurred or aggravated in 
the Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Peripheral neuropathy was not incurred or aggravated in 
the Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  A respiratory condition was not incurred or aggravated in 
the Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  A liver condition was not incurred or aggravated in the 
Veteran's active duty service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in March 2006, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2009).  Specifically, the AOJ notified 
the Veteran of information and evidence necessary to 
substantiate the claims for service connection for peripheral 
neuropathy and conditions of the skin, bone marrow, liver and 
respiratory system, as well as information and evidence that 
VA would seek to provide, and that which the Veteran was 
expected to provide in support of his claims.  The Veteran 
was further notified of the process by which initial 
disability ratings and effective dates are established.  This 
pre-adjudicatory notice fully complies with applicable 
regulations and case law.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has also assisted the Veteran with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2009).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
With the exception of an Agent Orange Registry examination, 
the Veteran has stated that he does not receive treatment at 
VA facilities, but instead sees an unidentified private 
practitioner.  The Veteran has submitted private diagnostic 
imaging reports but has not requested VA assistance in 
obtaining any other private medical records.  During a 
Decision Review Officer (DRO) Conference in December 2008, 
the Veteran again reported receiving private treatment and 
was granted an additional 60 days to submit medical evidence 
from his private doctor.  The Veteran then submitted a 
January 2009 audiological assessment that is unrelated to the 
issues presently on appeal.  There is no indication that the 
Veteran has provided sufficient information to identify and 
locate any existing private medical records, and has not 
authorized VA to seek private medical records on his behalf.  
In the absence of such information, VA cannot act on its own 
to obtain private medical evidence.  See 38 C.F.R. 
§ 3.159(c)(1)(i-ii) (2009).  The veteran is reminded that the 
"duty to assist is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran has not been provided with a VA Compensation & 
Pension examination.  However, one is not required in this 
case.  VA is only required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  In this case, there is no 
competent lay or medical evidence of a currently disability 
pertinent to the instant claims.  In the absence of such 
evidence, there is no duty to provide a VA medical exam or 
further medical opinion.  See 38 C.F.R. § 3.159(c)(4).  In 
all, the duty to assist has been fulfilled. 

Service Connection

The Veteran seeks service connection for peripheral 
neuropathy and conditions of the skin, bone marrow, liver and 
respiratory system, which he contends are attributable to his 
military service.  In order to establish direct service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and competent evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2009); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding that the 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed).  

In the present case, the Board has reviewed the Veteran's 
service treatment records and lay statements, but finds no 
evidence of an in-service incurrence or aggravation of a 
claimed disease or injury.  The service treatment records 
contain numerous notations of colds, sore throats, viral 
infection, athletic injuries and musculoskeletal complaints 
among others, but do not record complaints or treatment for 
peripheral neuropathy, skin, bone marrow, liver, chronic 
respiratory problems.  Furthermore, as discussed below, there 
is no credible evidence to show that a claimed disability 
presently exists.  As such, service connection on a direct 
basis is not warranted.  38 C.F.R. § 3.303.  

In addition, the Veteran primarily asserts that the claimed 
conditions are due to exposure to tactical herbicide agents, 
commonly referred to as "Agent Orange," while stationed in 
the Republic of Vietnam.  See, e.g., Notice of disagreement, 
June 2007.  Regulations state that a veteran who, during 
active military, naval, or air service, served in Vietnam 
between January 1962 and May 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
absent affirmative evidence to the contrary demonstrating 
that the veteran was not exposed to any such agent during 
service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2009).  
Service personnel records confirm that this Veteran was 
stationed in Vietnam from May 1966 to May 1967 and from 
September 1968 to April 1970.  See DD Form 214.  Therefore, 
he is presumed to have been exposed.  

However, both direct and presumptive theories of entitlement 
to service connection require evidence of a current 
disability before service connection may be granted.  
38 C.F.R. §§ 3.303, 3.307 (2009).  To be clear, although 
presumptive service connection may be warranted for certain 
disabilities where a veteran had qualifying service in the 
Republic of Vietnam, service connection by this means still 
requires credible evidence that demonstrates a current 
medical diagnosis of the claimed disabilities, or competent 
lay evidence of observable symptomatology that has generally 
manifested to a degree of 10 percent of more at any time 
after service.  38 C.F.R. § 3.307(a)(6)(ii) (2009).  

In the present case, the record simply does not establish a 
current clinical diagnosis of any of the claimed conditions, 
and the Veteran has not submitted competent and credible lay 
evidence to demonstrate the existence of any claimed 
disability.  Instead, upon an Agent Orange registry 
examination in December 2005, the only clinical findings were 
a cataract in the left eye and abnormal laboratory results, 
for which the Veteran was encouraged to enroll in a VA 
primary care clinic or follow-up with his private physician.  

The Veteran later submitted diagnostic imaging reports from a 
private hospital, but these too fail to show a currently 
existing skin, bone marrow, respiratory, liver, or peripheral 
neuropathy disability.  In contrast, an April 2006 computed 
tomography (CT) scan states that the liver is found to be 
normal.  The overall impression was of a normal abdomen and 
pelvis.  A March 2006 chest x-ray for bronchitis found 
suggestion of some lung field hyperexpansion "which may 
indicate a component of chronic obstructive pulmonary 
disease."  However, no active parenchymal and/or pleural 
disease was found and there was no acute cardiopulmonary 
pathology evident.  Private diagnostic imaging reports, March 
& April 2006.  In the absence of other supporting evidence, 
the Board finds the language used in the March 2006 x-ray 
report to be inconclusive as to an actual existing 
respiratory disability, based upon the ambiguity and 
uncertainty inherent in words such as "suggestion," 
"some," "may indicate," and "a component of."   At this 
time, the record is not found to contain competent evidence 
of a confirmed clinical diagnosis of chronic obstructive 
pulmonary disease (COPD) or any other respiratory disorder.  

Congress has specifically limited entitlement to VA 
compensation for service-connected disease or injury to cases 
where incidents have resulted in a disability.  In the 
absence of credible proof of a present skin, bone marrow, 
peripheral neuropathy, respiratory or liver disability there 
can be no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges and appreciates the Veteran's lengthy 
and distinguished military service.  However, entitlement to 
service connection is generally prefaced on formal diagnoses.  
As one is not of record for the claimed disabilities, and the 
Veteran has not presented competent and credible lay evidence 
thereof, service connection is not warranted.  As the 
preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt provision does not apply and 
service connection must be denied.  


ORDER

Service connection for a skin condition, to include as a 
result of exposure to herbicides, is denied. 

Service connection for a bone marrow condition, to include as 
a result of exposure to herbicides, is denied.

Service connection for peripheral neuropathy, to include as a 
result of exposure to herbicides, is denied. 

Service connection for a respiratory condition, to include as 
a result of exposure to herbicides, is denied. 

Service connection for a liver condition, to include as a 
result of exposure to herbicides, is denied. 


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


